Citation Nr: 0720020	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  98-00 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a right hernia repair.  

2.  Entitlement to a compensable evaluation for the residuals 
of a tonsillectomy.  

3.  Entitlement to an increased evaluation for the service-
connected schizophrenia, currently evaluated as 70 percent 
disabling.  

4.  Entitlement to an increased evaluation for the service-
connected residuals of a left shoulder separation, evaluated 
as noncompensably disabling through July 5, 2000 and as 20 
percent disabling beginning on July 6, 2000.  

5.  Entitlement to an increased evaluation for the service-
connected residuals of a left middle finger fracture, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for the service-
connected chronic prostatitis.  

7.  Entitlement to a compensable evaluation for the service-
connected dyshydrotic eczema.  

8.  Entitlement to service connection for claimed heart 
disease, to include as secondary to the service-connected 
schizophrenia.  

9.  Entitlement to service connection for claimed type II 
diabetes mellitus, to include as secondary to the service-
connected schizophrenia.  

10.  Entitlement to service connection for claimed spinal 
stenosis, to include as secondary to the service-connected 
schizophrenia.  

11.  Entitlement to service connection for a claimed skin 
carcinoma, to include as secondary to the service-connected 
schizophrenia.  

12.  Entitlement to service connection for claimed hepatitis, 
to include as secondary to the service-connected 
schizophrenia.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954 and from May 1958 to January 1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
February 1997 and May 2000.  

This appeal was previously remanded by the Board in February 
2004 and May 2006 for additional development of the record.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in March 2007.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  

The issues of increased and/or separate compensable 
evaluations for the service-connected residuals of a right 
hernia repair and the residuals of a tonsillectomy are 
addressed hereinbelow.  

The remaining matters are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
as to these matters.  


FINDINGS OF FACT

1.  The service-connected right hernia repair residuals are 
shown to be productive of a disability picture that more 
nearly approximates that of a necessity of a truss for 
support.  

2.  The service-connected right hernia repair residuals are 
shown to have been productive of a separately ratable 
disability picture that more nearly approximates that of a 
tender scar.  

2.  The service-connected residuals of the tonsillectomy are 
not shown to be compensably disabling as his complaints of 
choking and difficulty with swallowing are attributed to a 
nonservice-connected condition.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected residuals of a right 
hernia repair have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114 including Diagnostic Code 7338 (2006).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected residuals of a right 
hernia repair of the basis of a tender scar have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including 
Diagnostic Codes 7803-7804 (2006); 38 C.F.R. § 4.118 
including Diagnostic Codes 7803-7804 (2001).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97 including Diagnostic Code 6516 (2006); 
38 C.F.R. § 4.97 including Diagnostic Code 6516 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  While the most recent 
examinations were conducted in 2002, neither the veteran's 
subsequent treatment records nor his March 2007 hearing 
testimony suggest a significant worsening of his two 
disorders since that time.  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in February and November of 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that rating decision was 
issued prior to enactment of the VCAA.  Moreover, the 
veteran's claims have since been readjudicated, most recently 
in a December 2005 Supplemental Statement of the Case.  
Accordingly, there remain no procedural concerns in view of 
the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a May 
2002 rating action of his assigned evaluations and the 
effective dates for those evaluations.  He was also informed 
in a January 2007 letter of VA's practices in assigning both 
disability ratings and effective dates for those ratings.  
The Board finds that this action satisfies VA's requirements 
in view of Dingess.  

Accordingly, the Board has determined that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  Law and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Residuals of right hernia repair

In a November 1954 rating decision, the RO granted service 
connection for a postoperative scar resulting from a right 
herniorraphy during service.  A no percent evaluation was 
assigned, effective in July 1954.  

The service-connected residuals of a right hernia repair were 
mentioned but not otherwise directly addressed in the report 
of a June 1996 VA orthopedic examination.  

The February 2002 VA orthopedic examination report indicates 
that the veteran had ongoing right inguinal hernia pain, with 
an inability to walk or lift.  The pain was noted "100% of 
the time" in the right groin, with a burning and pressure 
sensation.  

This was described as increasing in intensity with a cough, 
lifting more than ten pounds and walking more than one block.  
Also, the veteran reported using a truss.  

An examination of the right groin revealed a well-healed scar 
that was tender to palpation and approximately six inches in 
length, with no apparent herniation, femoral bruits or other 
tenderness.  The VA examiner rendered a diagnosis of a well-
healed right inguinal hernia repair site, without apparent 
recurrent herniation.  

A November 2003 VA treatment record indicates that the 
veteran had a history of right inguinal hernia repair, with a 
possible recurrence by symptoms.  Although this was not felt 
upon examination, a prosthetics consult for a truss was 
recommended.  

Subsequently, a May 2004 VA treatment record indicates that 
the veteran had a possible recurrence of his inguinal hernia 
in November 2003, although this was not appreciated on 
examination.  The veteran had been given a truss.  

During his March 2007 hearing, the veteran reported 
difficulty with lifting due to his right inguinal hernia 
repair.  

The RO has evaluated the veteran's right inguinal hernia 
disorder at a no percent rate under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

Under this section, a no percent evaluation is assignable for 
an inguinal hernia that is not operated upon but remediable, 
or small, reducible, or without true hernia protrusion.  

A 10 percent evaluation is assigned for a postoperative 
recurrent hernia, readily reducible and well-supported by a 
truss or belt.  

A 60 percent evaluation contemplates a large, postoperative, 
and recurrent hernia, not well-supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  

As indicated, the veteran has a history of right inguinal 
hernia repair and has reportedly been wearing a truss for his 
hernia.  While his examinations have been unremarkable, he 
has continued to complain of a recurrence of symptoms.  

Given these facts, the Board finds that the service-connected 
disability picture in this regard more nearly approximates 
that of postoperatively recurrent inguinal hernia that is 
well supported by a truss.  

Accordingly, an increased evaluation of 10 percent, but not 
more, is for application in this case under the provisions of 
Diagnostic Code 7338.  

Moreover, the Board notes that the veteran's initial grant of 
service connection contemplated a postoperative scar that has 
been reported to be tender on examination.  

As the claim has been pending for some time, the criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) are for 
favorable application at this time.  These criteria allow for 
a 10 percent evaluation, though not more, for a tender or 
painful superficial scar.  

Hence, the Board finds that the service-connected disability 
picture more nearly approxmiates one that warrants the 
assignment of a separate 10 percent evaluation on the basis 
of symptomatic scarring due to the hernia repair.  

Accordingly, the criteria for the assignment of an increased 
rating of 10 percent for the service-connected residuals of a 
right hernia repair on the basis of recurrence and a separate 
10 percent right on the basis of a tender scar for the 
service-connected disability are met.  


IV.  Residuals of a tonsillectomy

In a September 1955 rating decision, the RO granted service 
connection for the residuals of a tonsillitis on the basis of 
treatment during service.  A no percent evaluation was 
assigned, effective in July 1954.  

The history of a tonsillectomy was mentioned in the report of 
a June 1996 VA orthopedic examination.  The examiner rendered 
an assessment of a history of a remote tonsillectomy that was 
asymptomatic.  

In February 2002, the veteran underwent a VA nose, sinus, 
larynx and pharynx examination when he reported having had 
difficulty with a sore throat and a choking sensation since 
his tonsillectomy performed many years prior thereto.  

However, on examination in February 2002, his nasal, oral 
pharynx and cavity and larynx were noted to be entirely 
normal, with no tonsillar tissue.  

The VA examiner indicated significantly that there did not 
appear to be anything related to the military that had led to 
the current complaints of choking and difficulty swallowing.  
Rather, this was noted to be possibly related to reflux 
disease, which the examiner, who reviewed the claims file, 
indicated was not related to service.  

During his March 2007 hearing, the veteran testified that his 
post-tonsillectomy symptoms included problems manifested 
trouble with speaking as well as with swallowing.  

The RO has evaluated the veteran's residuals of a 
tonsillectomy at a no percent rate under 38 C.F.R. § 4.97a, 
Diagnostic Code 6516.  The criteria under this section were 
revised during the pendency of this appeal, effective on 
October 7, 1996.  

The prior criteria of Diagnostic Code 6516, effective through 
October 6, 1996, provided for a minimum 10 percent rating in 
cases of moderate chronic laryngitis, with catarrhal 
inflammation of cords or a mucous membrane, and moderate 
hoarseness.  

A 30 percent evaluation was assigned in cases of severe 
chronic laryngitis, with marked pathological changes such as 
inflammation of cords or a mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  

Under the current criteria of Diagnostic Code 6516, effective 
beginning on October 7, 1996, a minimum 10 percent evaluation 
is for application for manifestations of chronic laryngitis 
characterized by hoarseness, with inflammation of cords or 
mucous membrane.  

A 30 percent evaluation is for application for manifestations 
of hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy.  

In the present case, the service-connected disability is not 
shown to include any current finding reflective of related 
activity due to tonsillitis or other symptomatic condition, 
as indicated in his examination reports.  

The Board is aware of his complaints of choking and 
difficulty swallowing; however, these manifestations were 
addressed by the examination in February 2002, and determined 
to not be related to the service-connected disability, but 
rather to nonservice-connected reflux disease.  

In the absence of findings of symptomatology identified as 
being disabling manifestations of the service-connected 
tonsillectomy residuals, the Board finding no basis for the 
assignment of a compensable rating under either version of 
Diagnostic Code 6516.  Hence, the veteran's claim for 
increase must be denied.  38 C.F.R. § 4.31.  



ORDER

An increased rating of  10 percent, but no more for the 
service-connected residuals of the right hernia repair on the 
basis of recurrence is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  

An increased, separate rating of 10 percent, but no more for 
the service-connected residuals of the right hernia repair on 
the basis of a tender scar is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  

An increased, compensable rating for the service-connected 
residuals of a tonsillectomy is denied.  



REMAND

As indicated, the most recent VA examinations addressing the 
veteran's remaining claims for increased compensation in this 
case were conducted in 2002.  

Subsequent to 2002, the veteran is shown to have been treated 
on a frequent basis for his service-connected schizophrenia, 
left shoulder separation residuals and chronic prostatitis.  

Moreover, during his March 2007 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had "[a]ll kinds of pain" in the left middle finger and 
noted that he had been told that he might need to have the 
first joint of the finger removed.  

The veteran also described having had cracking and bleeding 
of the fingertips due to eczema since the VA examination in 
2002.  

For these reasons, the Board finds that further examinations 
addressing the symptoms and severity of the listed disorders 
are "necessary" under 38 U.S.C.A. § 5103A(d).  

During his March 2007 hearing, the veteran also reported 
having had current treatment at the VA Medical Center (VAMC) 
in Pittsburgh, Pennsylvania for the service-connected left 
shoulder disorder.  As the most recent reports were obtained 
in October 2005, and a further request is needed.  

Additionally, during his March 2007 hearing, the veteran 
indicated that he had been in receipt of Social Security 
Administration (SSA) disability benefits since 1979.  

The findings from the medical records upon which the SSA 
disability determination was based may prove relevant to his 
pending claims of service connection and must be requested 
prior to review by the Board.

Moreover, in a June 2001 medical statement, a physician noted 
that the veteran had conditions that included diabetes, 
cardiac disease and musculoskeletal problems and opined 
"with a reasonable degree of medical certainty" that the 
veteran's nervous disorder and anxiety were "important 
factors with significant potential to adversely affect his 
symptomatology with respect to the above medical 
conditions."  

Similarly, in a June 2002 medical statement, another 
physician suggested that there was an etiological association 
between schizophrenia and diabetes mellitus.  The physician 
also opined that "[an] associative anxiety disorder, as well 
as the major psychiatric illness" caused an exacerbation of 
the veteran's cardiovascular disease.  

These statements indicate the possibility that the service-
connected schizophrenia might have caused or aggravated the 
type II diabetes mellitus, heart disease and spinal stenosis.  
This medical evidence must be addressed by a VA examination.  

In this regard, the Board is aware that the report of the 
January 2002 VA psychiatric examination contains the opinion 
that "there [was] no evidence to support the veteran's 
contention that [s]chizophrenia per se cause[d] diabetes or 
any heart disease/condition."  

The question before the Board also is whether the service-
connected schizophrenia aggravates any of those conditions.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  

Accordingly, the remaining matter in this case are REMANDED 
to the RO for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The VAMC should then be contacted for 
all records of treatment of the veteran 
dated since October 2005.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  The SSA should then be contacted for 
all medical records corresponding to the 
grant of disability benefits to the 
veteran.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of the service-
connected schizophrenia.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should describe all current 
symptoms of schizophrenia and assign a 
Global Assessment of Functioning score.  
The examiner is also requested to offer 
an opinion as to whether this disability, 
in and of itself, precludes substantially 
gainful employment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  Then, the veteran should be afforded 
a VA examination to (1) address the 
current symptoms and severity of the 
service-connected residuals of a left 
shoulder disability, residuals of a left 
middle finger fracture, chronic 
prostatitis and dyshydrotic eczema; and 
(2) address the nature and likely 
etiology of the claimed heart disease, 
type II diabetes mellitus and spinal 
stenosis.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

In regard to the service-connected left 
shoulder and left middle finger 
disorders, the examiner should conduct 
range of motion testing and comment on 
the presence and extent of any painful 
motion, functional loss due to pain, 
weakness, excess fatigability, or 
additional disability during flare-up 
periods.  

In regard to the service-connected 
prostatitis, the examiner should describe 
all current symptoms of voiding 
dysfunction.  

In regard to the service-connected 
dyshydrotic eczema, the examiner should 
describe all current symptoms (e.g., 
scaling, exfoliation), as well the 
percentages of both total body area and 
exposed body areas affected by this 
disability.  

Finally, in regard to the claimed heart 
disease, type II diabetes mellitus, and 
spinal stenosis, the examiner should 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran currently has related disability 
that was caused or aggravated by the 
service-connected schizophrenia.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

6.  After completion of all indicated 
development, the RO should readjudicated 
the claims for increased evaluations for 
the service-connected schizophrenia, 
residuals of a left shoulder separation, 
residuals of a left middle finger 
fracture, chronic prostatitis, and 
dyshydrotic eczema and the claims of 
service connection for heart disease, 
type II diabetes mellitus, spinal 
stenosis, skin carcinoma and hepatitis 
should be readjudicated in light of all 
the evidence of record.  

The service connection claims should all 
be considered on both a direct and 
secondary service connection (in regard 
to the service-connected schizophrenia) 
basis.  

If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


